Opinion issued November 9, 2006





 


 


In The
Court of Appeals
For The
First District of Texas
___________

NO. 01-06-00539-CR
____________

ADRIAN GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 1062727



 
MEMORANDUM  OPINION
          Appellant, Adrian Garcia, was charged in trial court cause number 1062727
with the felony offense of possession of a controlled substance.  Appellant has filed
a notice of appeal.  
          According to the clerk’s record filed in the above referenced case, the State of
Texas filed, in trial court cause number 1062727, a document on April 26, 2006
captioned “Motion to Dismiss” that provides in part: 
 
TO THE HONORABLE JUDGE OF SAID COURT:
 
Now comes the State of Texas, by and through her district
attorney, and respectfully requests the court to dismiss the
above entitled and numbered criminal action for the
following reason: the defendant was convicted in another
case.  Wherefore, premises considered, it is requested that
the above entitled and numbered cause be dismissed.
Respectfully submitted, assistant district attorney, Harris
County, Texas.  

The above portion of the motion to dismiss is followed by the signature of the
assistant district attorney.  The motion to dismiss further provides: 
 
The foregoing motion having been presented to me on
April 26, 2006 and the same having been considered, it is,
therefore, ordered adjudged and decreed that said above
entitled numbered cause be and the same is hereby
dismissed.  

This portion of the motion to dismiss contains the signature of the Judge, 182nd
District Court, Harris County, Texas.
          We therefore dismiss the appeal as moot.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).